[Cite as K.S. v. K.B., 2017-Ohio-7103.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      FULTON COUNTY


K.S.                                              Court of Appeals No. F-17-005

        Appellant                                 Trial Court No. 2033052

v.

K.B.                                              DECISION AND JUDGMENT

        Appellee                                  Decided: August 4, 2017

                                          *****

        Todd B. Guelde, for appellant.

        K.B., pro se.

                                          *****

        PIETRYKOWSKI, J.

        {¶ 1} Plaintiff-appellant, K.S., appeals the February 6, 2017 judgment of the

Fulton County Court of Common Pleas, Juvenile Division, which, following the parties’

objections to the administrative decision determined, inter alia, the effective date of the

child support modification. Because we find that the court did not abuse its discretion,

we affirm.
       {¶ 2} The parties, appellant K.S., mother, residential parent and obligee, and

appellee K.B., father and obligor, have a child together who was born in 2000. Over the

years, the amount of child support owed fluctuated based on the parties’ incomes.

Relevant to this appeal, on February 8, 2016, pursuant to an administrative review

request, the Fulton County Child Support Enforcement Agency (“CSEA”) sent its

recommendations to the parties. The CSEA recommended that appellee pay $465.11 per

month if he was providing the child’s health insurance; if not, the amount would be

$518.81 per month plus $112 for cash medical support. Objections to the findings were

filed on February 22, 2016. Following a hearing on March 14, 2016, the hearing officer

affirmed the administrative review findings. Both parties filed objections to the

administrative decision and it was sent to the court for judicial review.

       {¶ 3} The hearing was originally set for July 2016, but the matter was continued to

August 15, 2016, for appellee to retain counsel. In August, newly retained counsel

requested and was granted a two-week continuance to gain additional information.

Thereafter, following negotiations, at a hearing on October 19, 2016, the parties informed

the court that they had reached an agreement. The agreement was never signed and the

matter proceeded to a final hearing on January 31, 2017.

       {¶ 4} At the hearing, the parties made their respective arguments; appellee, pro se,

as counsel had previously withdrawn. The parties expressed agreement as to the actual

amount of the modification: appellee to pay $561.06, when health insurance is provided

by appellant, and appellee to pay $464.54, when health insurance is provided by appellee;

the court determined that the tax exemption be awarded to appellant. Regarding the issue

2.
on appeal, appellant argued that the child-support modification should apply retroactive

to March 14, 2016, when the hearing she requested was held; appellee contended that the

proper start date was January 1, 2017, when he stopped covering the child’s medical

insurance. The court determined that the proper effective date was October 19, 2016,

when the parties had reached an agreement, though it was not effectuated. The court

further noted: “[A]s a Judge we tend to try to hit the middle, and I ordered your client the

tax exemption over Mr. [B]’s objection, so I’m going to split the middle on the date and

I’m gonna do an effective date of child support of October 19, 2016.” Following the trial

court’s February 6, 2017 judgment entry, appellant commenced this appeal and raises the

following assignment of error:

              The trial court abused its discretion by unreasonably and arbitrarily

       deciding that the effective date of modification of appellant’s child support

       order should take effect on October 19, 2016, and not on the first day of the

       month following the date on which the review of the court child support

       order began.

       {¶ 5} In her sole assignment of error, appellant disputes the portion of the court’s

judgment entry which ordered that the modification’s effective date be October 19, 2016.

Appellant contends that according to law, the modified order’s effective date should

relate back to March 1, 2016, the month following appellant’s filing of objections to the

administrative review finding. Conversely, appellee asserts that the portion of the order

which included the switch of health insurance for the minor from father to mother, was



3.
never requested by appellant until August 19, 2016, and the proposed change was first

calculated on October 19, 2016.

       {¶ 6} We first note that orders involving child support are reviewed under an

abuse of discretion standard. Booth v. Booth, 44 Ohio St. 3d 142, 144, 541 N.E.2d 1028

(1989). An abuse of discretion occurs where a trial court’s judgment is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450
N.E.2d 1140 (1983).

       {¶ 7} Appellant correctly states that “absent some special circumstance, an order

of a trial court modifying child support should be retroactive to the date such

modification was first requested.” State ex rel. Draiss v. Draiss, 70 Ohio App. 3d 418,

421, 591 N.E.2d 354 (9th Dist.1990). See R.C. 3119.71(B). This is to avoid an

inequitable result caused by the usual time delay between the filing of the motion and the

trial court’s disposition. Id. See Hamilton v. Hamilton, 107 Ohio App. 3d 132, 139-140,

667 N.E.2d 1256 (6th Dist.). A “special circumstance” has been found where the

alternate date has a “‘reasonable basis’ and bear[s] some significance in the underlying

litigation.” Sandel v. Choma, 9th Dist. Summit No. 25995, 2012-Ohio-3781, ¶ 6, quoting

In re P.J.H., 196 Ohio App. 3d 122, 2011-Ohio-5970, 962 N.E.2d 389, ¶ 9 (2d Dist.).

       {¶ 8} In support of her argument, appellant relies on a Second Appellate District

case which reversed the trial court’s finding that the effective date of the modification of

child support set by the magistrate bore no “significance in relation to the grounds for the

relief the court ordered.” Bell v. Bell, 2d Dist. Montgomery No. 23714, 2010-Ohio-5276,

¶ 24. In Bell, in October 2007, the father obligor filed a motion to reduce his child

4.
support obligation due to the faultless loss of his job. Id. at ¶ 3. The matter came on for

a hearing in the fall of 2008, and the magistrate filed a decision on December 4, 2008. Id.

at ¶ 4. The magistrate granted the modification and set January 1, 2008, as the effective

date. Id. at ¶ 5-6. Following father’s objections the trial court, concluding that the

magistrate provided no rationale for the January date, set the effective date at August 12,

2008, the date the parties first presented testimony on the motion. Id. at ¶ 7-10. On

appeal, the court found that the trial court abused its discretion because the August 2008

date bore “no significance in relation to the grounds for the relief the court ordered,

which arose from the loss of his teaching position in June of 2007.” Id. at ¶ 24.

       {¶ 9} Appellant argues that like Bell, the effective date of the modification chosen

by the trial court bears no significance to her request. She asserts that because she filed

her objections to the Administrative Review finding in February 2016, the first day of the

following month, March 1, 2016, was the proper effective date. Conversely, appellee

contends that it was August 2016, before appellant first requested that she be permitted to

provide medical insurance to the child at a lower cost and, thus, increase appellee’s

monthly obligation to appellant. Appellee asserts that this informal request was first

committed to writing at the October 19, 2016 pretrial which was the effective date

ultimately chosen by the court. The worksheet created reflected the adjusted obligation.

Appellee contends that appellant’s insurance request was a “special circumstance,”

allowing the court, in its discretion, to modify the effective date.

       {¶ 10} Upon review, we find that unlike Bell, the effective date chosen by the

court did bear significance to the basis of appellant’s request. The October date was

5.
when the parties reached an agreement regarding the transfer of the child’s health

insurance coverage. Further, appellant stated at the January 31, 2017 hearing that

appellee’s insurance coverage for the child terminated on October 19, 2016.

Accordingly, we find that appellant’s assignment of error is not well-taken.

       {¶ 11} On consideration whereof, we find that substantial justice was done the

party complaining and the judgment of the Fulton County Court of Common Pleas,

Juvenile Division, is affirmed. Pursuant to App.R. 24, appellant is ordered to pay the

costs of this appeal.



                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.



6.